NON-FINAL REJECTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-20 are rejected under 35 U.S.C. 101 as being unpatentable.
Claims 1-5, 7-13, 15-18, and 20 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable.
Claim 6, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a mental process) without significantly more. 
At step 1, the independent claim 1 recites a method of determining a set of memory addresses for a corresponding set of memory operations using an address template, and therefore is a process, which is a statutory category of invention.
At step 2A, prong one, the claim recites selecting the address template from a set of addresses using an identifier and determining the set of memory addresses using the address template. 
The limitations of using an identifier to select an address template and using the address template to determine a set of memory addresses, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “using the identifier to select the address template from a set of address templates” in the context of this claim encompasses an observation or evaluation of a value (i.e. identifier) to select a corresponding set of templates. Additionally, “determining a set of memory addresses for a corresponding set of memory operations using the address template” in the context of this claim encompasses identifying an address template and applying it to a set of memory addresses.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
At step 2A, prong two, this judicial exception is not integrated into a practical application. In particular, the claim recites “receiving a message comprising an identifier for an address template...executing the memory operations.” The step of receiving a message merely adds a step of data gathering to the judicial exception, which is determined to be insignificant extra-solution activity. The step of executing the memory operations is recited at a high level of generality as to represent no more than mere instructions to apply the judicial exceptions to the execution of memory operation. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exceptions to a particular technological environment or field of use. Even when viewed in combination, the additional elements in this claim do not do more than use mental processes to select a template based on an identifier and select a set of addresses based on the template.
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
 At step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements, “receiving a message comprising an identifier for an address template...executing the memory operations,” amount to no more than instructions to apply the judicial exceptions to memory operations. Mere instructions to apply an exception using generic components cannot provide an inventive concept. Further, receiving messages containing data and executing memory operations are well-understood, routine and conventional activity. See MPEP 2106.05(d)(II)(i) and MPEP 2106.05(d)(II)(iv).
Considering the additional elements individually and in combination with the claim as a whole, the additional elements do not provide significantly more than the abstract idea. The claim is not patent eligible.
Independent claims 9 and 15 recite limitations substantially similar to independent claim 1 and are therefore rejected under 35 U.S.C. 101 as being directed to a judicial exception (i.e. a mental process) without significantly more.
Dependent claims 2-8, 10-14, and 16-20 are analyzed next to determine if they recite elements that add significantly more than the judicial exception.
Claims 2, 10 and 16 recite receiving a parameter in the message and applying it the address template. The elements represent mere nominal or tangential additions to the claims.
Claims 3 and 11 recite that the message doesn’t contain an address. The elements represent mere nominal or tangential additions to the claims.
Claims 4, 12, and 17 recite that the address templates are programmable. The elements represent mere nominal or tangential additions to the claims.
Claims 5, 13, and 18 recite receiving a second message with a definition of a new template and address the template to the set of templates. The elements represent mere nominal or tangential additions to the claims.
Claims 6, 14, and 19 recite that the second message is received in-band with the first message. The elements represent mere nominal or tangential additions to the claims.
Claims 7 and 20 creating memory operations using the set of memory addresses and data contained in the message. The elements represent mere nominal or tangential additions to the claims.
Claim 8 recites that the address template includes an operation identifier. The elements represent mere nominal or tangential additions to the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7-13, 15-18, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Golov (US 2022/0129394).
Regarding claim 1, Golov discloses: 
A method comprising: 
receiving a message comprising an identifier for an address template (FIG. 4 step 402 Receive Augmented Write Command; [0056] the augmented write command includes a region identifier set by the hypervisor prior to issuing the command); 
using the identifier to select the address template from a set of address templates (FIG. 4 Identify Region from Write Command 404; [00059] the method queries a region configuration table (e.g., 108) to identify a range of physical addresses. As described above, a memory device may store a region configuration table (e.g., 108) that maps region identifiers to start and, in some embodiments, stop addresses of memory regions. In other embodiments, the region configuration table (e.g., 108) stores a mapping of region identifiers to start addresses and address space sizes); 
determining a set of memory addresses for a corresponding set of memory operations using the address template (FIG. 4 Step 406 Perform Physical Address Lookup/Wear Leveling on Region; [0061] the method selects a physical address to map with the write address and write the data); and 
executing the memory operations (FIG. 4 step 408 Write Data to Physical Address).
Regarding claim 2, Golov further discloses: 
The method of claim 1, wherein: 
the message further comprises a parameter for the address template ([0056] write command additionally includes a write address (e.g., LBA)); and 
determining the set of memory addresses comprises applying the parameter to the address template ([0061] After identifying the physical address range in step 404, the method selects a physical address to map with the write address and write the data. In a first embodiment, the method selects a randomly physical address that is not in use in the range for the region. However, in other embodiments, the method performs wear-leveling on the region to prevent corruption of cells and distribute operations across the region).
Regarding claim 3, Golov further discloses: 
The method of claim 1, wherein the message does not include a memory address ([0060] In step 406, the method performs physical address lookup; i.e. the message does not include the physical addresses).
Regarding claim 4, Golov further discloses: 
The method of claim 1, wherein the address templates of the set of address templates are programmable (FIG. 3 step 304 Transmit Region Data to Memory Device 304; [0044] method thus obtains the list of region IDs locally and controls the initial allocation of regions on the memory device; [0046]).
Regarding claim 5, Golov further discloses: 
The method of claim 4, further comprising: 
receiving a second message comprising a definition for a new address template ([0045] the method transmits the number of regions requested to the memory device. In response, the memory device may divide the memory array into the number of requested regions; [0046] the method may transmit the number of regions requested as well as a desired size for one or more regions. For example, the method may request two regions having sizes of 1 GB and 2 GB. As another example, the method may request three regions having 30%, 20%, and 50% of the available capacity; i.e., the memory device receives a second message with a definition of the ne template); and 
adding the new address template to the set of address templates ([0048] FIG. 3 step 306 Assign VM(s) to Region ID(s) and Write Mapping to Table).
Regarding claim 7, Golov further discloses: 
The method of claim 1, wherein the message comprises data for the memory operations ([0056] write command additionally includes a write address (e.g., LBA) and data to write); and 
the method further comprises: 
creating the memory operations using the corresponding set of memory address and the data from the message ([0061] [0061] After identifying the physical address range in step 404, the method selects a physical address to map with the write address and write the data).
Regarding claim 8, Golov further discloses: 
The method of claim 1, wherein the address template includes an operation identifier for the memory operations ([0056] the augmented write command comprises the write command generated by the process described in FIG. 3).
Regarding claim 9, Golov discloses: 
A device comprising: 
an interface to receive a message comprising an identifier for an address template ([0053] in block 314, the device executing the method issues the command to the memory device over an appropriate interface. This interface may comprise an internal bus (e.g., PCIe bus) or a network and the specific interconnect is not limiting); and 
logic (FIG. 1 Controller 106) to: 
The remaining claim limitations of claim 9 are substantially similar to those of claim 1. Therefore, the remaining limitations of claim 9 are rejected in view of Golov as set forth in claim 1.
Regarding claim 15, Golov discloses: 
A non-transitory computer readable medium ([0093] a tangible or non-transitory machine-readable medium includes any mechanism that provides (e.g., stores) information in a form accessible by a machine (e.g., a computer, mobile device, network device, personal digital assistant, manufacturing tool, any device with a set of one or more processors, etc.)) storing code that when, when executed, causes a processor ([0087] various functions and operations may be described as being performed by or caused by software code to simplify description. However, those skilled in the art will recognize what is meant by such expressions is that the functions result from the execution of the code by one or more processors) to:
The remaining claim limitations of claim 15 are substantially similar to those of claim 1. Therefore, the remaining limitations of claim 15 are rejected in view of Golov as set forth in claim 1.
Dependent claims 10-13 recite limitations substantially similar to those of claims 2-5 and claims 16-18 and 20 recite limitations substantially similar to those of claims 2 and 4-5, and 7. Dependent claims 10-13, 16-18, and 20 are also rejected in view of Golov as set forth above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Golov as applied to claim 5 above, and further in view of Choi (US 2016/0117100).
Regarding claim 6, Golov does not appear to explicitly teach while Choi discloses: 
The method of claim 5, wherein the second message is received in-band with the first message ([0021] the message mechanism provides the data storage device with the capability to process or execute two or more embedded messages sent in-band with a first I/O command request and at least one shortened message sent from the host in-band with a second I/O command request. The message mechanism further provides the capability to process, execute, or any combination thereof, three messages in-band with the first I/O command request).
Golov and Choi are analogous art because Golov teaches a memory device and Choi teaches a messaging mechanism.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Golov and Choi before him/her, to modify the teachings of Golov with the Choi teachings of in-band messaging because receiving the second message in-band with the first message would optimize the performance of the system while maintain the throughput, performance, and data bandwidth throughout the system (Choi [0021]).
Dependent claims 14 and 19 recite limitations substantially similar to those of claim 6. Dependent claims 14 and 19 are also rejected in view of Golov as set forth above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because they disclose memory accessing :
Bohrer (US 2019/0149486)
Khan (US 2019/0121731)
Rakib (US 20100146238)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY A WARREN whose telephone number is (571)270-7288. The examiner can normally be reached M-Th 7:30am-5pm, Alternate F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P. Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/TRACY A WARREN/Primary Examiner, Art Unit 2137